Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re Brenda Gail Sutton Levetz                            Original Mandamus Proceeding

No. 06-19-00086-CV                                   Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
                                                     Stevens participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. The writ will issue only if the trial court fails to
comply.

                                                     RENDERED OCTOBER 24, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk